ALLOWABILITY NOTICE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claim 1 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 04/09/2021 to be persuasive and overcome the prior art of record. 
The closest prior art of record is Machida et al. (US 2015/0285566 A1), hereafter referred to as “Machida,” in view of Clarke et al. (3,834,456), hereafter referred to as “Clarke,” and Arrhenius et al. (4,503,838), hereafter referred to as “Arrhenius.”
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The aforementioned references teach a heat-storage material that changes phase, contains water, and a quaternary ammonium salt. 
However, the references relied upon fail to teach specific the limitations of:
In Claim 1:  “…a nucleating agent that generates a cation that exhibits positive hydration, the cation serving as a nucleus in crystallizing the semiclathrate hydrate, the pH adjuster is sodium carbonate, the nucleating agent is an anhydride or hydrate of disodium hydrogen phosphate, the heat-storage material has a pH of 10 or more, and the heat-storage material is an aqueous solution at temperatures higher than the predetermined temperature.”


Claims 1 and 4-7 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arrhenius (4,391,267).     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                     

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763